DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a downlink information transmission method, comprising: encoding to-be-sent information into N transport blocks, wherein N > 1; determining a time-frequency resource used to send each transport block of the N transport blocks, wherein time-frequency resources occupied by at least two transport blocks comprise a same time domain resource and different frequency domain resources; sending downlink resource indication information to a user equipment, wherein the downlink resource indication information is used to indicate a time-frequency resource location of an Mth transport block in the N transport blocks, and N ≥ M ≥ 1; and sending corresponding transport blocks on the determined time-frequency resources and wherein the downlink resource indication information further comprises one or both of a quantity of transport blocks and a location parameter of a time-frequency resource of a transport block other than the Mth transport block, and the location parameter of the transport block other than the Mth transport block is used to indicate a relationship between a time-frequency resource location of the transport block other than the Mth transport block and the time-frequency resource location of the Mth transport block or is used to indicate a relationship between time-frequency resource locations of two neighboring transport blocks.

In regard amended claim 10, the prior arts of record do not teach or disclose an information transmission method, comprising: receiving downlink resource indication information sent by a base station, wherein the downlink resource indication information indicates a time-frequency resource location of an Mth transport block in N transport blocks sent by the base station, N > 1, and N ≥ M ≥ 1; and receiving, based on the downlink resource indication information, the N transport blocks sent by the base station, and obtaining information based on the N transport blocks, and wherein the downlink resource indication information further comprises one or both of a quantity of transport blocks and a location parameter of a time-frequency resource of a transport block other than the Mth transport block, and the location parameter of the transport block other than the Mth transport block is used to indicate a relationship between a time-frequency resource location of the transport block other than the Mth transport block and the time-frequency resource location of the Mth transport block or is used to indicate a relationship between time-frequency resource locations of two neighboring transport blocks.

In regard amended claim 20, the prior arts of record do not teach or disclose a downlink information transmission apparatus, comprising: a processor, configured to encode to-be-sent information into N transport blocks, wherein N > 1, wherein the processor is further configured to determine a time-frequency resource used to send each transport block of the N transport blocks, wherein time-frequency resources occupied by at least two transport blocks comprise a 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 02/08/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476